Appeal by the de*404fendant from four judgments of the County Court, Nassau County (Jonas, J.), all rendered September 11, 1995, convicting him of attempted kidnapping in the second degree under Superior Court Information No. 92339, attempted robbery in the first degree under Superior Court Information No. 92340, grand larceny in the fourth degree under Superior Court Information No. 92341, and robbery in the third degree under Indictment No. 89177, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.